DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2021, 03 December 2020 and 12 May 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, note attached copies of form PTOL-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “on-demand execution”. Note support for this feature can be found in the title of the invention, Abstract, Figure 1 (120), Figure 5A-5B, paragraphs 0039-0040.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,908,927 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/586580
5. A computer-implemented method comprising: under control of a computing system comprising one or more computer processors configured to execute specific instructions, receiving a request for a first data object stored in a data store, wherein the request does not reference a second data object; determining, based at least partly on the request, to execute a function using the first data object prior to providing a response to the request; configuring a code execution system to execute the function, wherein the code execution system provides on-demand execution of functions in an input/output (I/O) path of the data store; executing the function using the code execution system prior to providing the response, wherein executing the function comprises: determining that the response is to be generated using the first data object and the second data object; obtaining the first data object and the second data object; generating a function output comprising at least a portion of the first data object and at least a portion of the second data object; and providing a response to a computing device based at least partly on the function output.

6. The computer-implemented method of claim 5, further comprising obtaining context data associated with the request, wherein determining that the response is to be generated using the first data object and the second data object is based at least partly on the context data. 



8. The computer-implemented method of claim 5, further comprising: storing the function output in a cache…”
US Patent 10,908,927 B1
4. A computer-implemented method comprising: under control of a computing system comprising one or more computer processors configured to execute specific instructions, receiving a request for a data object stored in a data store; determining, based at least partly on the request, to execute a function using the data object prior to providing a response to the request; configuring a code execution system to execute the function, wherein the code execution system provides on-demand execution of functions in an input/output (I/O) path of the data store; executing the function using the code execution system prior to providing the response, wherein executing the function comprises: obtaining the data object; determining to exclude a first portion of the data object from a function output; and generating the function output comprising a second portion of the data object, wherein the function output does not include the first portion; providing the response to a computing device based at least partly on the function output; storing the function output in a cache; receiving a second request for the data object; and providing a second response to the second request based at least partly on the function output stored in the cache. 
    5. The computer-implemented method of claim 4, further comprising obtaining context data associated with the request, wherein determining to exclude the first portion is based at least partly on the context data satisfying one or more criteria.



For claim 8, see claim 5 above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanLund US Patent 9,165,136 B1 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 16, VanLund teach a system [note: Figure 1, network (109),  code execution service (133) ] comprising:
a data store storing plurality of data objects [note: Figure 1 (106) computing devices; Figure 5 (506) memories ]; and
one or more computing devices … [note: Figure 1 (106) computing devices ];
determine, based at least partly on the request, to execute a function using one or more data objects … [note: column 2 lines 22-43; service requests 121 ];
configure code execution system to execute the function, wherein the code execution system is thereby configured to [note:  column 2 lines 22-43; column 4 lines 63-67 various functional arrangements;  also column 9 lines 37-50 various functions, software segments or portions may be implemented; column 9 lines 16-18 may be executed in parallel architecture ]:
determine that the response is to be generated using a first data object … [note:  Figure 1 (130) response ];
generate a function output … [note: Figure 1 (127) result; column 2 lines 44-67 code execution service provider 112 may correspond to a service provider; column 3 lines 19-36 sends the results; column 5 lines 6-19 monitor obtains an indication of code that is to be executed and data relating to parameters; column 5 lines 31-48 system may be configured to prevent specific code from writing to a file system ].

Claim 20: “wherein the code execution system is further configured to modify …” [note: column 4 lines 52-62 non-limiting examples of functions; column 5 line 63 through column 6 line 2 system determines updates (i.e. modifications)].

Allowable Subject Matter
Claims 1-4 are allowed.

Claims 7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169